Citation Nr: 0206964	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  91-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Restoration of a 20 percent disability rating for a left 
shoulder disability.

2. Entitlement to an increased disability rating for a left 
shoulder disability.

3. Entitlement to an increased disability rating for a pain 
disorder associated with a service-connected left shoulder 
disability, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

Procedural history

The appellant served on active duty from October 1952 to 
October 1954.  

This appeal originally arose from an October 1989 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (the RO) which denied the 
appellant a disability rating greater than 10 percent for his 
service-connected left shoulder disability.  Following 
receipt of the appellant's Notice of Disagreement, a 20 
percent rating for the appellant's orthopedic disability was 
assigned by the RO.  

By decision dated in June 1991, the Board of Veterans' 
Appeals (the Board) denied an increased evaluation above 
20 percent for the appellant's left shoulder disability.  In 
May 1993, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's June 1991 decision and 
remanded the case to the Board for further readjudication.  
Following an October 1993 denial of the appellant's claim by 
the Board, in September 1995 the Court vacated the Board's 
decision and remanded the case for further proceedings, to 
include directing the Board to conduct a new medical 
examination which complied with the requirements of 38 C.F.R. 
§ 4.40.  

In January 1996, the Board remanded this case for further 
development.  Following  an orthopedic examination, the case 
was returned to the Board.  By decision dated in February 
1998, the Board denied an increased evaluation for a left 
shoulder disability.  By order dated August 21, 1998, 
pursuant to a joint motion filed by VA and the appellant, the 
Court vacated and remanded the Board's February 1998 
decision.  Following remand by the Court, the Board remanded 
the claim in February 1999 to the RO for further development 
of the record.  

By RO rating decision dated in July 1999, the appellant's 
left shoulder disability rating was decreased from 20 percent 
rating to 10 percent.  Service connection was granted for a 
pain disorder as secondary to the service-connected left 
shoulder disability and a 10 percent rating was assigned.  
Through counsel, the appellant noted his disagreement with 
the RO's actions.  Although supplemental statements of the 
case were issued by the RO in July 1999 and in April 2001, 
which include the matter of restoration of the 20 percent 
rating for the service-connected left shoulder disability, 
the RO has not addressed the appellant's disagreement with 
the initially assigned rating pertaining to the pain 
disorder.  

Current posture of the case

As indicated on the title page of this decision, there are 
now three issues on appeal before the Board, including the 
matter of the propriety of the rating initially assigned for 
the appellant's service-connected pain disorder, since a 
notice of disagreement (NOD) has been filed as to that issue.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [a NOD 
initiates appellate review in the VA administrative 
adjudication process].  For reasons which are expressed in 
greater detail below, that issue must be remanded to the RO 
for the issuance of a  statement of the case.  

A review of the history of this case reveals that a 
significant area of inquiry throughout the appeal process has 
been the matter of consideration of pain in connection with 
evaluation of the appellant's service-connected left shoulder 
disability.  Under these circumstances, the Board is of the 
opinion that the two increased rating claims, involving the 
left shoulder disability and pain disorder, are 
"inextricably intertwined" and should be decided 
simultaneously.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  Accordingly, the 
Board will defer consideration of the left shoulder 
disability rating until the RO has followed due course of 
appellate proceedings with regard to the claim for a 
disability rating greater than assigned for the pain 
disorder.  
   
The issue of restoration of a 20 percent disability rating 
for the left shoulder disorder has, in the opinion of the 
Board, been fully developed for appellate review and will be 
discussed on its merits below.  

The January 2002 appellant's brief

In January 2002, the appellant through counsel submitted a 
written brief, which the Board has carefully considered.  
Substantive contentions advanced on behalf of the appellant 
will be discussed below.

On page 2 of the Brief is a "Request for Oral Argument", 
which reads in its entirety as follows:  "Pursuant to Rule 34 
of the Rules of the United States Court of Appeals for 
Veterans Claims, Appellant request [sic] that this Court 
schedule this case for oral argument."

To the extent that the Board can make sense of this request, 
it appears that counsel for appellant inadvertently copied a 
page from a previous brief to the Court into her brief to the 
Board.  The Board does not believe that this statement can be 
interpreted as a request for a personal hearing before the 
Board, since the Board is not mentioned.  Moreover, there is 
no indication elsewhere in the record that the appellant 
desires such a hearing before the Board.  In any event, 
scheduling a hearing before the Board for the purpose of 
presenting argument is ordinarily not permitted, and good 
cause for such has not been demonstrated.  See 38 C.F.R. 
§ 20.701(b) (2001).  With respect to the reference to Rule 34 
of the Court, the Court's rules do not apply to the Board's 
procedures.  See 38 C.F.R. §§ 20.700 et seq. and 20.1304.
FINDINGS OF FACT

1.  The appellant's service-connected left shoulder 
disability affects his minor upper extremity.

2.  A rating decision in June 1990 assigned an evaluation of 
20 percent for the appellant's service-connected left 
shoulder disability.

3.  Based on the report of a VA orthopedic examination in 
April 1999, a rating decision in July 1999 reduced the 
evaluation from 20 percent to 10 percent, effective on March 
17, 1999.

4.  At the time of the July 1999 rating decision, the 
evidence did not show that it was reasonably certain that any 
improvement in the appellant's left shoulder disability 
demonstrated at the examination of April 1999 would be 
maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The RO's July 1999 reduction of the evaluation for the 
appellant's service-connected  left shoulder disability from 
20 percent to 10 percent was contrary to regulations 
concerning reductions of disability ratings.  Restoration of 
the assigned evaluation of 20 percent for the left shoulder 
disability affecting the minor upper extremity is warranted.  
38 C.F.R. § 3.344 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks restoration of the previously-assigned 20 
percent disability rating for his service-connected left 
shoulder disability.  By law, the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise 
basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
appellant's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2001).

In this case, the appellant has been notified of the 
pertinent law and of what evidence is needed to warrant a 
favorable decision on a number of occasions over the years.  
It is clear from the record that the appellant has been amply 
informed of the relevant law and the evidence which is 
required to prove his claims, most recently in an April 
2001supplemental statement of the case.  The appellant was 
given the opportunity to submit evidence and arguments in 
response. It is clear from submission made on behalf by his 
counsel that the appellant is conversant with the law and 
what is required of him.  The Board concludes, based on this 
procedural history, that the provisions of the VCAA 
pertaining to notification of the appellant have been 
effectively complied with.  

With respect to VA's statutory duty to assist the appellant 
in the development of his claim, the appellant has been given 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  On the basis of 
review of the claims folder, there is no indication that the 
appellant has further evidence or argument to submit.  The 
appellant has not pointed to any other additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the 
appellant does not appear to contend otherwise.  Accordingly, 
the Board will proceed to a decision on the merits.  

 Pertinent law and regulations 

Stabilization of disability evaluations

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 1991).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level. 38 C.F.R. § 3.105(e) 
(2001).

Applicable regulations provide that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychotic reaction, will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2001).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued at the same level for 5 years or more.  38 
C.F.R. § 3.344(c).  In the appellant's case, at the time of 
the rating decision in July 1999, the evaluation of 20 
percent for a left shoulder disability had been in effect 
since May 1989, which was more than 5 years and, therefore, 
the provisions of 38 C.F.R. § 3.344(a) apply in this case.

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), The United States Court 
of Appeals for Veterans Claims (Court) (formerly the U.S. 
Court of Veterans Appeals) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted by the Board in the Introduction, by RO rating 
decision dated in July 1999, the appellant's left shoulder 
disability rating was decreased from 20 percent to 10 
percent.  The record shows that this action was coincident 
with the RO's decision to grant the appellant service 
connection for pain disorder and assign a 10 percent 
disability for that disability.  The net effect of the July 
1999 RO rating action was to maintain a combined 20 percent 
disability rating [the Board observes in passing that the 
appellant is also service connected for plantar warts of the 
left foot, which have been evaluated as noncompensably 
disabling since 1956].  

As indicated in the law and regulations section, Congress has 
provided that a veteran's disability rating shall not be 
reduced unless an improvement in the disability is shown to 
have occurred.  See 38 U.S.C.A. §  1155.  For reasons 
expressed immediately below, the Board has concluded that the 
medical evidence of record in July 1999 did not establish 
that the appellant's left shoulder had improved so as to 
warrant the assignment of a 10 percent disability rating.

The Board initially observes that the record appears to 
indicate that the RO failed to notify the appellant that it 
proposed to reduce the rating, which been in effect since May 
1989, or for over 5 years.  Under such circumstances, 38 
C.F.R. § 3.105(e)  provides that following notice of the 
proposed reduction, the claimant shall have 60 days for 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  

The record further appears to indicate that the RO rating 
action of July 1999 reduced the disability rating for the 
appellant's service-connected left shoulder from 20 percent 
to 10 percent on the basis of a single orthopedic examination 
in April 1999.  Although that examination may be said to have 
demonstrated some improvement in the appellant's left 
shoulder condition as compared to findings at earlier medical 
examinations and outpatient treatment sessions, the evidence 
that he was treated on several occasions for complaints 
relating to his left shoulder during the period between May 
1989 and April 1999 in itself places the issue in equipoise 
as to whether reduction is warranted.  In other words, it 
cannot be stated with certainty that the preponderance of the 
evidence as to reduction is against the claim.  See 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
 
In short, the Board does not believe that appropriate 
procedural safeguards were followed.  In addition, the 
evidence of record is in equipoise as to whether sustained 
improvement in the appellant's left shoulder disability has 
been demonstrated.  

Accordingly, the appeal as to this issue is granted and the 
previously assigned 20 percent rating for a left shoulder 
disability is restored.  38 C.F.R. § 3.344(a).  



ORDER

The previously assigned disability rating of 20 percent for 
the appellant's service-connected left shoulder disability is 
restored.  To that extent, the appeal is allowed.


REMAND

In September 1999, the appellant filed a timely NOD relative 
to the July 1999 rating which assigned a 10 percent 
disability rating for the appellant's pain disorder.  A 
statement of the case has not been issued as to the pain 
disorder.

The issue of entitlement to an increased disability rating 
for service-connected pain disorder his issue must be 
remanded to the OC for the preparation of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C. § 7105, a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

Accordingly, the issue of entitlement to a disability rating 
greater than assigned for the service-connected pain disorder 
is REMANDED for the following action:

After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, the RO should issue 
to the appellant a Statement of the Case 
which addresses the appellant's claim.  
The RO should furnish the appellant with 
appropriate notice as to the appeal 
process.  Following issuance of the 
Statement of the Case, the RO should 
conduct any further appellate proceedings 
as are established by relevant statute, 
regulation and precedent.

By this action, and as discussed in the Introduction, the 
Board defers action on the appellant's claim for an increased 
disability rating for a left shoulder disorder.  The Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted as to either claim.

As noted above, the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court. The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary. Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.

 


